 

BIO-TECHNOLOGY GENERAL CORP.
2001 STOCK OPTION PLAN

             1.          Purpose.  The purpose of the Bio-Technology General
Corp. 2001 Stock Option Plan (the “Plan”) is to enable Bio-Technology General
Corp. (the “Company”) and its stock­holders to secure the benefits of common
stock ownership by key personnel of the Company and its affiliates.  The Board
of Directors of the Company (the “Board”) believes that the granting of options
under the Plan will foster the Company's ability to attract, retain and motivate
those individuals who will be largely responsible for the continued
profitability and long-term future growth of the Company.

             2.          Stock subject to the Plan.  Subject to adjustment as
provided in Section 6 below, the Company may issue a total of 10,000,000 shares
of its common stock, $.01 par value (the “Common Stock”), pursuant to the Plan. 
Such shares may be either authorized and unissued or held by the Company in its
treasury.  New options may be granted under the Plan with respect to shares of
Common Stock which are covered by the unexercised portion of an option which has
terminated or expired by its terms, by cancellation or otherwise.

             3.          Administration.  The Plan will be administered by the
Board or by a committee (the Board in such capacity or such committee being
referred to as the “Committee”) consisting of at least three directors appointed
by and serving at the pleasure of the Board.  Subject to the provisions of the
Plan, the Committee, acting in its sole and absolute discre­tion, will have full
power and authority to grant options under the Plan, to interpret the provisions
of the Plan, to fix and interpret the provisions of option agreements made under
the Plan, to supervise the administration of the Plan, and to take such other
action as may be necessary or desirable in order to carry out the provisions of
the Plan.  A majority of the members of the Committee will constitute a quorum. 
The Committee may act by the vote of a majority of its members present at a
meeting at which there is a quorum or by unanimous written consent.  The
decision of the Committee as to any disputed question, includ­ing questions of
construction, interpretation and administra­tion, will be final and conclusive
on all persons.  The Commit­tee will keep a record of its proceedings and acts
and will keep or cause to be kept such books and records as may be necessary in
connection with the proper administration of the Plan. The Company shall
indemnify and hold harmless each member of the Committee and the Board and any
employee of the Company who provides assistance with the administration of the
Plan from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the Board), damage and expense
(including the advancement of reasonable legal and other expenses incident
thereto) arising out of or incurred in connection with the Plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.


             4.          Eligibility.  Options may be granted under the Plan to
present or future employees of the Company or an affiliate of the Company and to
directors of, or consultants to, the Company or an affiliate who are not
employees, provided that incentive stock options (“Incentive Stock Options”)
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), may only be granted to employees of the Company or a
subsidiary of the Company (a “Subsidiary”) within the meaning of Section 424(f)
of the Code.  Subject to the provisions of the Plan, the Committee may from time
to time select the persons to whom options will be granted, and will fix the
number of shares covered by each such option and establish the terms and
conditions thereof, including, without limitation, the exercise price,
restrictions on exercisability of the option or on the disposition of the shares
of Common Stock issued upon exercise of the option, and whether or not the
option is to be treated as an Incentive Stock Option.  For purposes hereof,
affiliate of the Company means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.

             5.          Terms and Conditions of Options.  Each option granted
under the Plan will be evidenced by a written agreement in a form approved by
the Committee.  Each such option will be subject to the terms and conditions set
forth in this Section and such additional terms and conditions not inconsistent
with the Plan (and, in the case of an Incentive Stock Option, not inconsis­tent
with the provisions of the Code applicable thereto) as the Committee deems
appropriate.

             (a)         Option Exercise Price.  In the case of an option which
is not treated as an Incentive Stock Option, the exercise price per share may
not be less than 85% of the Fair Market Value of a share of Common Stock on the
date the option is granted; and, in the case of an Incentive Stock Option, the
exercise price per share may not be less than 100% of the Fair Market Value of a
share of Common Stock on the date the option is granted (110% in the case of an
optionee who, at the time the option is granted, owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
a Subsidiary (a “ten percent stockholder”)).  For purposes hereof, the Fair
Market Value of a share of Common Stock on any date will be equal to the closing
sale price per share as published by a national securities exchange on which
shares of the Common Stock are traded on such date or, if there is no sale of
Common Stock on such date, the average of the bid and asked prices on such
exchange at the close of trading on such date or, if shares of the Common Stock
are not listed on a national securi­ties exchange on such date, the closing
price or, if none, the average of the bid and asked prices in the over the
counter market at the close of trading on such date, or if the Common Stock is
not traded on a national securities exchange or the over the counter market, the
fair market value of a share of the Common Stock on such date as determined in
good faith by the Committee.

             (b)        Option Period.  The period during which an option may be
exercised will be fixed by the Committee and will not exceed ten years from the
date the option is granted (five years in the case of an Incentive Stock Option
granted to a ten percent stockholder).



             (c)         Exercise of Options.  Subject to earlier termination of
the option as provided herein, unless the Committee determines otherwise,
options will be exercisable from and after the date of grant.  Vesting or other
restrictions on the exercisability of an option will be set forth in the related
option agreement.  All or part of the exercisable portion of an option may be
exercised at any time during the option period.  An option may be exercised by
transmitting to the Company (1) a written notice specifying the number of shares
to be purchased, and (2) payment of the exercise price, together with the
amount, if any, deemed necessary by the Committee to enable the Company to
satisfy its tax withholding obligations with respect to such exercise (unless
other arrangements acceptable to the Company are made with respect to the
satisfaction of such withholding obligations).

             (d)        Payment of Exercise Price.  The purchase price of shares
of Common Stock acquired pursuant to the exercise of an option granted under the
Plan may be paid in cash, certified or bank check, and/or such other form of
payment as may be permitted by the Committee from time to time, including,
without limitation, shares of Common Stock which, if acquired from the Company,
have been owned by the optionee (free and clear of any liens or encumbrances)
for at least six months or, if the Common Stock is publicly-traded, pursuant to
a cashless exercise procedure established by the Company in accordance with
Regulation T of the Federal Reserve Board.

             (e)         Rights as a Stockholder.  No shares of Common Stock
will be issued in respect of the exercise of an option granted under the Plan
until full payment therefor has been made and the applicable tax withholding
obligation has been satisfied or provided for, which withholding obligation, if
satisfied with shares of Common Stock subject to an option being exercised,
shall not exceed the statutory minimum rate. The holder of an option will have
no rights as a stockholder with respect to any shares covered by an option until
the date a stock certificate for such shares is issued to him or her.  Except as
otherwise provided herein, no adjustments shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.

             (f)         Nontransferability of Options.  No option granted under
the Plan may be assigned or transferred except by will or by the applicable laws
of descent and distribution; and each such option may be exercised during the
optionee's lifetime only by the optionee.  Notwithstanding the preceding
sentence, the Committee may, in its sole discretion, permit an optionee to
transfer an option (other than an Incentive Stock Option), in whole or in part,
to such persons and/or entities as are approved by the Committee from time to
time and subject to such terms and conditions as the Committee may determine
from time to time.

             (g)        Termination of Employment or Other Service.  Except as
otherwise provided herein or determined by the Committee, the following rules
will apply with regard to options held by an optionee at the time of his or her
termination of employment or other service with the Company and its affiliates:


                           (1)         Termination due to Death or Disability. 
If an optionee’s employment or other service terminates due to his or her death
or Disability (or if the optionee’s employment or other service is terminated by
reason of his or her Disability and the optionee dies within one year of such
termination of employment or other service), then: (A) that portion of an option
that is not exercisable on the date of termination will immediately terminate,
and (B) that portion of an option that is exercisable on the date of termination
will remain exercisable, to the extent exercisable on the date of termination,
by the optionee (or the optionee’s designated beneficiary or representative)
during the one year period following the date of termination (or, during the one
year period after the later death of a disabled optionee) or, if sooner, until
the expiration of the stated term thereof, and, to the extent not exercised
during such period, will thereupon terminate. For purposes hereof, unless
otherwise determined by the Committee, the term “Disability” means the inability
of an optionee to perform the customary duties of his or her employment or other
service for the Company or an affiliate by reason of a physical or mental
incapacity which is expected to result in death or be of indefinite duration.

                           (2)         Termination for Cause or at a Time when
Cause Exists.  If an optionee’s employment or other service is terminated by the
Company or an affiliate for Cause or if, at the time of his or her termination,
grounds for a termination for Cause exist, then any option held by the optionee
(whether or not then exercisable) will immediately terminate and cease to be
exercisable.  For purposes hereof, unless otherwise determined by the Committee,
the term “Cause” means: (A) in the case where there is no employment or
consulting agreement between the optionee and the Company or its affiliates at
the time of grant or where such an agreement exists but does not define “cause”
(or words of like import), the optionee’s dishonesty, fraud, insubordination,
willful misconduct, refusal to perform services, unsatisfactory performance of
services or material breach of any written agreement between the optionee and
the Company or its affiliates, or (B) in the case where there is an employment
or consulting agreement between the optionee and the Company or its affiliates
at the time of grant which defines “cause” (or words of like import), the
meaning ascribed to such term under such agreement.

                           (3)         Other Termination.  Except as provided in
subsections (1) and (2) above, if an optionee’s employment or other service
terminates for any reason or no reason, then: (A) that portion of an option held
by the optionee that is not exercisable on the date of termination will
immediately terminate, and (B) that portion of an option that is exercisable on
the date of termination will remain exercisable, to the extent exercisable on
the date of termination, by the optionee during the ninety day period following
the date of termination or, if sooner, until the expiration of the stated term
thereof, and, to the extent not exercised during such period, will thereupon
terminate.

             (h)        Incentive Stock Options.  In the case of an Incentive
Stock Option granted under the Plan, at the time the option is granted, the
aggregate fair market value (determined at the time of grant) of the shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by the optionee during any calendar year may not exceed $100,000
(or such other amount required by the Code from time to time).


             (i)          Other Provisions.  The Committee may impose such other
conditions with respect to the exercise of options, including, without
limitation, any conditions relating to the application of federal or state
securities laws, as it may deem necessary or advisable.

             (j)          Maximum Option Grant.  The maximum option grant which
may be made to an employee of the Company or an affiliate in any calendar year
shall not cover more than 250,000 shares.

             6.          Capital Changes, Reorganization, Sale.

             (a)         Adjustments Upon Changes in Capitalization.  The
aggregate number and class of shares which may be issued under the Plan, the
maximum number of shares for which options may be granted to any employee in any
calendar year, the number and class of shares covered by each outstanding option
and the exercise price per share shall all be adjusted proportionately for any
increase or decrease in the number of issued shares of Common Stock resulting
from a split-up or consolidation of shares or any like capital adjustment, or
the payment of any stock dividend.

             (b)        Acceleration of Vesting Upon Change of Control.  If
there is a change of control of the Company (as defined in subsection (f)
below), then all outstanding options shall become fully exercisable whether or
not the vesting conditions, if any, set forth in the related option agreements
have been satisfied, and each optionee shall have the right to exercise his or
her options prior to such change of control and for as long thereafter as the
option shall remain in effect in accor­dance with its terms and the provisions
hereof.

             (c)         Conversion of Options on Stock for Stock Exchange.  If
the stockholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock in any
transaction involving a merger (other than a merger of the Company in which the
holders of Common Stock immediately prior to the merger have the same
proportion­ate ownership of Common Stock in the surviving corporation
immedi­ately after the merger), consolidation, acquisition of property or stock,
separation or reorganization (other than a mere reincorporation or the creation
of a holding company), all options granted hereunder shall be converted into
options to purchase shares of Exchange Stock unless the Company and the
corporation issuing the Exchange Stock, in their sole discre­tion, determine
that any or all such options granted hereunder shall not be converted into
options to purchase shares of Exchange Stock but instead shall terminate, in
which case the Company shall notify the optionees in writing or electronically,
at least 15 days prior to the consummation of the transaction, that the options
shall become fully exercisable whether or not the vesting conditions, if any,
set forth in the related option agreements have been satisfied for the period
specified in the notice (but in any case not less than 15 days from the date of
such notice).  The amount and price of converted options shall be determined by
adjusting the amount and price of the options granted hereunder in the same
proportion as used for determining the number of shares of Exchange Stock the
holders of the Common Stock receive in such merger, consolida­tion, acquisition
of property or stock, separation or reorganization.  To the extent provided in
subsection (b) above, the convert­ed options shall be fully vested whether or
not the vesting requirements set forth in the option agreement have been
satisfied.


             (d)        Fractional Shares. In the event of any adjustment in the
number of shares covered by any option pursuant to the provi­sions hereof, any
fractional shares resulting from such adjust­ment will be disregarded and each
such option will cover only the number of full shares resulting from the
adjustment.

             (e)         Determination of Board to be Final.  All adjustments
under this Section 6 shall be made by the Board, and its determina­tion as to
what adjustments shall be made, and the extent thereof, shall be final, binding
and conclusive.  Unless an optionee agrees otherwise, any change or adjustment
to an Incentive Stock Option shall be made in such a manner so as not to
constitute a “modification” as defined in Section 424(h) of the Code and so as
not to cause the optionee's Incentive Stock Option issued hereunder to fail to
continue to qualify as an Incentive Stock Option.

             (f)         Change of Control Defined.  For purposes hereof, a
change in control of the Company is deemed to occur if (1) there occurs (A) any
consolidation or merger in which the Company is not the continuing or surviving
entity or pursuant to which shares of the Common Stock would be converted into
cash, securities or other property, other than (x) a consolidation or merger of
the Company in which the holders of the Common Stock immediately prior to the
consolidation or merger have the same proportionate ownership of common stock of
the surviving corporation immediately after the consolidation or merger, or (y)
a consolidation or merger which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (by being
converted into voting securities of the continuing or surviving entity) more
than 50% of the combined voting power of the voting securities of the surviving
or continuing entity immediately after such consolidation or merger and which
would result in the members of the Board immediately prior to such consolidation
or merger (including, for this purpose, any individuals whose election or
nomination for election was approved by a vote of at least two-thirds of such
members), constituting a majority of the board of directors (or equivalent
governing body) of the surviving or continuing entity immediately after such
consolidation or merger; or (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the Company's assets; (2) the Company's stockholders approve any plan or
proposal for the liquidation or dissolution of the Company; (3) any person (as
such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended) shall become the beneficial owner (within the meaning of
Rule 13d-3 under said Act) of 40% or more of the Common Stock other than
pursuant to a plan or arrangement entered into by such person and the Company;
or (4) during any period of two consecutive years, individuals who at the
beginning of such period consti­tute the entire Board of Directors shall cease
for any reason to constitute a majority of the Board unless the election or
nomination for election by the Company's stockholders of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period.

             7.          Amendment and Termination of the Plan.  The Board may
amend or terminate the Plan.  Except as otherwise provided in the Plan with
respect to equity changes, any amendment which would increase the aggregate
number of shares of Common Stock as to which options may be granted under the
Plan, or modify the class of employees eligible to receive options under the
Plan shall, to the extent required by applicable law or exchange requirements,
be subject to the approval of the holders of the Common Stock.  No amendment or
termina­tion may affect adversely any outstanding option without the written
consent of the optionee.

             8.          No Rights Conferred.  Nothing contained herein will be
deemed to give any individual any right to receive an option under the Plan or
to be retained in the employ or service of the Company or any affiliate.

             9.          Governing Law.  The Plan and each option agreement
shall be governed by the laws of the State of Delaware, without regard to its
principles of conflicts of law.

             10.        Decisions and Determinations of Committee to be Final. 
Except to the extent rights or powers under this Plan are reserved specifically
to the discretion of the Board, the Committee shall have full power and
authority to interpret the Plan and any option agreement made under the Plan and
to determine all issues which arise thereunder or in connection therewith, and
the decision of the Board or the Committee, as the case may be, shall be binding
and conclusive on all interested persons.

             11.        Term of the Plan.  The Plan shall be effective as of
April 30, 2001, the date on which it was adopted by the Board, subject to the
approval of the stockholders of the Company.  The Plan will terminate on April
30, 2011, the date ten years after the date of its adoption by the Board, unless
sooner terminated by the Board.  The rights of optionees under options
outstanding at the time of the termination of the Plan shall not be affected
solely by reason of the termination and shall continue in accordance with the
terms of the option (as then in effect or thereafter amended).

 